        Case 6:18-bk-19054-MW Doc 8 Filed 10/27/18 Entered 10/27/18 21:34:08                         Desc
                            Imaged Certificate of Notice Page 1 of 5
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                 Case No. 18-19054-MW
Stephen John Firestone                                                                 Chapter 7
Kelli Christine Firestone
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0973-6          User: rsandoval              Page 1 of 2                   Date Rcvd: Oct 25, 2018
                              Form ID: 309A                Total Noticed: 47


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 27, 2018.
db/jdb         +Stephen John Firestone,    Kelli Christine Firestone,     10030 Sierra Vista Rd.,
                 Phelan, CA 92371-4623
tr             +Todd A. Frealy (TR),    3403 Tenth Street, Suite 709,     Riverside, CA 92501-3641
39160601       +AT&T DirecTv,    800 SW 39th St.,    Renton, WA 98057-4975
39160603       +AWA Collections,    P.O. Box 6605,    Orange, CA 92863-6605
39160597       +Ad Astra Recovery Services,    7330 W. 33rd St.N. #118,     Wichita, KS 67205-9370
39160598       +Advance Cash America,    P.O. Box 944255,     Sacramento, CA 94244-2550
39160599       +Alaska USA Federal Credit Union,     P.O. Box 196613,    Anchorage, AK 99519-6613
39160602        Automobile Club of So Cal,    P.O. Box 25001,     Santa Ana, CA 92799-5001
39160605        Beverly Radiology,    P.O. Box 101418,    Pasadena, CA 91189-1418
39160606       +Big Picture Loans,    PO Box 704,    Watersmeet, MI 49969-0704
39160607       +Bridgecrest Formerly Drivetime,     P.O. Box 29018,    Phoenix, AZ 85038-9018
39160613        CMRE Financial Services,    3075 E. Imperial Highway, #200,     Brea, CA 92821-6753
39160611       +Cedars-Sinai Medical Center,    8700 Beverly Blvd,     Los Angeles, CA 90048-1865
39160612       +City of Hesperia,    9700 Seventh Ave.,    Hesperia, CA 92345-3495
39160616       +Desert Valley Hospital,    1633 Erringer Rd. 1st Floor,     Simi Valley, CA 93065-3557
39160617       +General Anesthesia Specialists,     PO Box 51508,    Los Angeles, CA 90051-5808
39160618       +High Desert Smiles,    PO Box 19723,    Irvine, CA 92623-9723
39160622        LCA Collections,    P.O. Box 2240,    Burlington, NC 27216-2240
39160621        Lab Corp of America,    P.O. Box 2240,    Burlington, NC 27216-2240
39160626       +Melinda D. Labuguen, MD,    5700 S. Wyck Blvd.,     Toledo, OH 43614-1509
39160627       +Northstar Location Srv, LLC,    4285 Genesee Street,     Cheektowaga, NY 14225-1943
39160629       +Phelan Gas Co,    4590 Phelan Rd.,    Phelan, CA 92371-7673
39160631       +San Antonio Radiological Med.,     3705 E. Imperial Hwy. Ste. 200,    Brea, CA 92823
39160632       +San Antonio Regional Hospital,     8301 Elm Ave. Suite 300,    Rancho Cucamonga, CA 91730-3899
39160635       +St. Joseph Health,    1000 Trancas St.,    PO Box 2340,    Napa, CA 94558-0688
39160638       +The Bureaus,   650 Dundee Rd.,     Suite 370,    Northbrook, IL 60062-2757

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: info@wajdalawgroup.com Oct 26 2018 03:18:25        Nicholas M Wajda,
                 Wajda Law Group APC,    11400 W Olympic Blvd Ste 200,    Los Angeles, CA 90064
tr             +EDI: FTAFREALY Oct 26 2018 07:13:00       Todd A. Frealy (TR),    3403 Tenth Street, Suite 709,
                 Riverside, CA 92501-3641
smg             EDI: EDD.COM Oct 26 2018 07:13:00       Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Oct 26 2018 07:13:00       Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
39160604        EDI: BANKAMER.COM Oct 26 2018 07:13:00       Bank of America,    P.O. Box 15019,
                 Wilmington, DE 19886-5019
39160610        E-mail/Text: bankruptcy@cashcall.com Oct 26 2018 03:19:48        CashCall, Inc.,
                 Attn: Loan Servicing,    P.O. Box 66007,    Anaheim, CA 92816
39160608       +E-mail/Text: SPECIALSERVICES@CRBAUTO.COM Oct 26 2018 03:19:43        California Republic Bank,
                 PO Box 25085,    Santa Ana, CA 92799-5085
39160609       +EDI: CAPITALONE.COM Oct 26 2018 07:13:00       Capital One,    1680 Capital One Drive,
                 Mc Lean, VA 22102-3407
39160614        EDI: RCSFNBMARIN.COM Oct 26 2018 07:13:00       Credit One Bank,    P.O. Box 60500,
                 City of Industry, CA 91716-0500
39160615       +E-mail/Text: kthompson@crownasset.com Oct 26 2018 03:19:11        Crown Asset Management, LLC,
                 3100 Breckenridge Blvd., Ste. 725,     Duluth, GA 30096-7605
39160639        EDI: RCSDELL.COM Oct 26 2018 07:13:00       Webbank DFS,    1 Dell Way,   Round Rock, TX 78682
39160619        EDI: IRS.COM Oct 26 2018 07:13:00       Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
39160620        EDI: JEFFERSONCAP.COM Oct 26 2018 07:13:00       Jefferson Capital System,     16 McLeland Rd,
                 Saint Cloud, MN 56303
39160624       +EDI: RESURGENT.COM Oct 26 2018 07:13:00       LVNV Funding, LLC,    P.O. Box 10497,
                 Greenville, SC 29603-0497
39160623       +E-mail/Text: bankruptcy@loanme.com Oct 26 2018 03:19:46        Loan Me,
                 1900 S. State College Blvd. Ste.300,     Anaheim, CA 92806-6152
39160625        E-mail/Text: SPECIALSERVICES@CRBAUTO.COM Oct 26 2018 03:19:43        Mechanics Bank Fka Crb,
                 P.O. Box 25805,    Santa Ana, CA 92799
39160628        EDI: AGFINANCE.COM Oct 26 2018 07:13:00       One Main Financial,    P.O. Box 183172,
                 Columbus, OH 43218-3172
39160630        EDI: PRA.COM Oct 26 2018 07:13:00       Portfolio Recovery Assoc, LLC,    140 Corporate Boulevard,
                 Norfolk, VA 23502
39160634        EDI: AGFINANCE.COM Oct 26 2018 07:13:00       Springleaf Financial Services, Inc.,
                 601 NW Second St.,    Evansville, IN 47708
39160633        E-mail/Text: bankruptcy@speedyinc.com Oct 26 2018 03:18:54        Speedy Cash,
                 3611 North Ridge Road,    Wichita, KS 67205-1214
39160636        E-mail/Text: srsbankruptcy@statesrecovery.com Oct 26 2018 03:19:17
                 States Recovery Systems Inc,    P.O. Box 2860,    Rancho Cordova, CA 95741-2860
39160637       +EDI: RMSC.COM Oct 26 2018 07:13:00       Syncb/Care Credit,    PO Box 965036,
                 Orlando, FL 32896-5036
                                                                                                TOTAL: 22
          Case 6:18-bk-19054-MW Doc 8 Filed 10/27/18 Entered 10/27/18 21:34:08                                               Desc
                              Imaged Certificate of Notice Page 2 of 5


District/off: 0973-6                  User: rsandoval                    Page 2 of 2                          Date Rcvd: Oct 25, 2018
                                      Form ID: 309A                      Total Noticed: 47


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
39160600       ##+Amerassit AR Solutions,   8415 Pulsar Pl 250,   Columbus, OH 43240-4033
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 27, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 24, 2018 at the address(es) listed below:
              Nicholas M Wajda    on behalf of Debtor Stephen John Firestone info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Nicholas M Wajda    on behalf of Joint Debtor Kelli Christine Firestone info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Todd A. Frealy (TR)    taftrustee@lnbyb.com, taf@trustesolutions.net
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
                                                                                             TOTAL: 4
     Case 6:18-bk-19054-MW Doc 8 Filed 10/27/18 Entered 10/27/18 21:34:08                                                           Desc
                         Imaged Certificate of Notice Page 3 of 5
Information to identify the case:
Debtor 1              Stephen John Firestone                                             Social Security number or ITIN          xxx−xx−9647
                      First Name   Middle Name     Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2              Kelli Christine Firestone                                          Social Security number or ITIN          xxx−xx−9040
(Spouse, if filing)
                      First Name   Middle Name     Last Name                             EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Central District of California
                                                                                         Date case filed for chapter 7 10/24/18
Case number:          6:18−bk−19054−MW


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Stephen John Firestone                              Kelli Christine Firestone

2.      All other names used in the
        last 8 years

3.     Address                               10030 Sierra Vista Rd.                                  10030 Sierra Vista Rd.
                                             Phelan, CA 92371                                        Phelan, CA 92371

4.     Debtor's attorney                     Nicholas M Wajda                                        Contact phone 310−997−0471
                                             Wajda Law Group APC                                     Email ____________________
       Name and address                      11400 W Olympic Blvd Ste 200
                                             Los Angeles, CA 90064

5.     Bankruptcy trustee                    Todd A. Frealy (TR)                                     Contact phone 951−784−4122
                                             3403 Tenth Street, Suite 709                            Email ____________________
       Name and address                      Riverside, CA 92501
                                                                                                                                                 /
                                                                                                        For more information, see pages 2 and 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 6:18-bk-19054-MW Doc 8 Filed 10/27/18 Entered 10/27/18 21:34:08                                                                         Desc
                         Imaged Certificate of Notice Page 4 of 5
Debtor Stephen John Firestone and Kelli Christine Firestone                                                         Case number 6:18−bk−19054−MW


6. Bankruptcy clerk's office                      3420 Twelfth Street,                                             Hours Open: 9:00 AM − 4:00 PM
                                                  Riverside, CA 92501−3819
    Documents in this case may be filed at this                                                                    Contact phone 855−460−9641
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                                 Dated: 10/25/18


7. Meeting of creditors                           November 27, 2018 at 09:00 AM                                    Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date.       3801 University Ave., ROOM 101,
    questioned under oath by the trustee and      If so, the date will be on the court docket.                     Riverside, CA 92501
    by creditors. In a joint case, both spouses
    must attend. Creditors may attend, but are    The trustee is designated to preside at the meeting of
    not required to do so.                        creditors. The case is covered by the chapter 7 blanket
                                                  bond on file with the court.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                      Filing deadline: 1/28/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                  it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                                  that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                  to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                  have any questions about your rights in this case.


12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                  distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                  the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                  exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
                                                                                                        For more information, see pages 1 and 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
     Case 6:18-bk-19054-MW Doc 8 Filed 10/27/18 Entered 10/27/18 21:34:08                                                                     Desc
                         Imaged Certificate of Notice Page 5 of 5
Debtor Stephen John Firestone and Kelli Christine Firestone                                                     Case number 6:18−bk−19054−MW

 13. Proof of Debtor                 The U.S. Trustee requires that individual debtors must provide to the trustee at the meeting of creditors an
     Identification (ID) and         original picture ID and proof of SSN. Failure to do so may result in the U.S. Trustee bringing a motion to dismiss
                                     the case. Permissible forms of ID include a valid state driver's license, government or state−issued picture ID,
     Proof of Social Security        student ID, military ID, U.S. Passport or legal resident alien card. Proof of SSN includes Social Security Card,
     Number(SSN)                     current W−2 form, pay stub, payment advice, IRS Form 1099, Social Security Administration Report, or other
                                     official document which indicates name and SSN.

 14. Failure to File a               IF THE DEBTOR HAS NOT FILED A STATEMENT AND/OR SCHEDULE(S) AND/OR OTHER REQUIRED
     Statement and/or                DOCUMENTS, the debtor must do so, or obtain an extension of time to do so, within 14 days of the petition filing
                                     date. Failure to comply with this requirement, or failure to appear at the initial section 341(a) meeting of creditors
     Schedule(s)                     and any continuance, may result in dismissal of the case, unless leave of court is first obtained. If the debtor's
                                     case has not already been dismissed, AND DEBTOR FAILS TO DO ONE OF THE FOLLOWING WITHIN 45
                                     DAYS AFTER THE PETITION DATE, subject to the provisions of Bankruptcy Code section 521(i)(4), the court
                                     WILL dismiss the case effective on the 46th day after the petition date without further notice: (1) file all
                                     documents required by Bankruptcy Code section 521(a)(1); or (2) file and serve a motion for an order extending
                                     the time to file the documents required by this section.

                                     SI EL DEUDOR NO HA PRESENTADO UNA DECLARACIÓN Y/O LISTA(S) DE ACREEDORES Y/U OTROS
                                     DOCUMENTOS REQUERIDOS, tendrá que hacerlo dentro de un plazo de 14 días a partir de la fecha de
                                     presentación de la petición o tendrá que obtener una extensión del plazo para hacerlo. Si no cumple usted este
                                     requisito, o si no comparece a la junta 341(a) inicial de acreedores o a cualquier aplazamiento, esto resultará en
                                     que se declare sin lugar el caso, a menos de que obtenga un permiso del tribunal. Si no se ha declarado sin
                                     lugar el caso del acreedor, Y EL ACREEDOR NO HACE UNA DE LAS SIGUIENTES COSAS DENTRO DE UN
                                     PLAZO DE 45 DÍAS A PARTIR DE LA FECHA DE LA PETICIÓN, de acuerdo con lo dispuesto en la sección
                                     521(i)(4) del Código de Quiebras, el juez DECLARARÁ el caso sin lugar a partir de el 46o día después de la
                                     fecha de presentación de petición sin más notificación: (1) registrar en actas todos los documentos que requiere
                                     la sección 521(a)(1) del Código de Quiebras; o (2) registrar y hacer entrega formal de una moción para pedir
                                     una orden que extienda el tiempo en que se pueden registrar en actas los documentos que requiere dicha
                                     sección.

 15. Bankruptcy Fraud and            Any questions or information relating to bankruptcy fraud or abuse should be addressed to the Fraud Complaint
     Abuse                           Coordinator, Office of the United States Trustee, 3801 University Avenue Suite 720, Riverside, CA 92501−3200.




                                                                                                        For more information, see pages 1 and 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 3
